Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NORTHSTAR VARIABLE ANNUITY AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its Northstar Variable Account Supplement Effective as of May 1, 2009 This supplement updates and amends certain information contained in your prospectus dated August 8, 1997, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. IMPORTANT INFORMATION REGARDING INVESTMENT FUND NAME CHANGES Effective May 1, 2009, certain of the Investment Funds available through the Northstar Variable Account (the Variable Account) will change their names as follows: Former Investment Fund Name Current Investment Fund Name ING VP Balanced Portfolio ING Balanced Portfolio ING VP Growth and Income Portfolio ING Growth and Income Portfolio ING VP International Value Portfolio ING International Value Portfolio ING VP MidCap Opportunities Portfolio ING MidCap Opportunities Portfolio ING VP SmallCap Opportunities Portfolio ING SmallCap Opportunities Portfolio ING VP Index Plus International Equity Portfolio ING Index Plus International Equity Portfolio NOTICE OF UPCOMING INVESTMENT FUND MERGERS Effective August 10, 2009 (the Merger Effective Date), the following Disappearing Investment Fund will merge into and become part of the following Surviving Investment Fund: Disappearing Investment Funds Surviving Investment Funds ING Index Plus International Equity Portfolio ING International Index Portfolio Continued on next page. 153400 Page 1 of 4 May 2009 IMPORTANT INFORMATION REGARDING THE UPCOMING INVESTMENT FUND MERGER · Prior to the Merger Effective Date, you may transfer amounts allocated to a Sub-Account that invests in a Disappearing Investment Fund to any other available Sub-Account or to the Fixed Account free of charge. See the Transfers section beginning on page 21 of your Contract prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. · On the Merger Effective Date, your investment in a Sub-Account that invests in a Disappearing Investment Fund will automatically become an investment in the Sub-Account that invests in the corresponding Surviving Investment Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, all future premiums received that would have been allocated to a Sub-Account corresponding to a Disappearing Investment Fund will be automatically allocated to the Sub-Account corresponding to the applicable Surviving Investment Fund. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050. See the Transfers section on page 29 of your Contract prospectus for information about making allocation changes. · After the Merger Effective Date, the Sub-Accounts that invest in the Disappearing Investment Fund will no longer be available through your Contract. · You will not incur any fees or charges or any tax liability because of the merger, and your Contract Value immediately before the merger will equal your Contract Value immediately after the merger. · There will be no further disclosure regarding the Disappearing Investment Fund in future supplements to the Contract prospectus. · Because of the upcoming Investment Fund merger, the following Investment Fund will be added, effective May 1, 2009, to your Contract as an available investment option: - ING International Index Portfolio IMPORTANT INFORMATION ABOUT THE INVESTMENT FUNDS AVAILABLE THROUGH THE VARIABLE ACCOUNT Effective May 1, 2009, Sub-Accounts which invest in the following Investment Funds are available through the Variable Account: Fidelity ® VIP Index 500 Portfolio (Initial Class) Fidelity ® VIP Money Market Portfolio (Initial Class) ING Balanced Portfolio (Class I) ING Growth and Income Portfolio (Class I) ING Index Plus International Equity Portfolio (Class S) ING International Index Portfolio (Class S) ING International Value Portfolio (Class I) ING MidCap Opportunities Portfolio (Class I) ING Pioneer High Yield Portfolio (Class I) ING SmallCap Opportunities Portfolio (Class I) The following chart lists the investment advisers and subadvisers and information regarding the investment objectives of the Investment Funds available through the Variable Account. More detailed information about these Investment Funds can be found in the current prospectus and Statement of Additional Information for each Investment Fund. 153400 Page 2 of 4 May 2009 There is no assurance that the stated objectives and policies of any of the Investment Funds will be achieved. Shares of the Investment Funds will rise and fall in value and you could lose money by investing in the Investment Funds. Shares of the Investment Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation or any other government agency. Except as noted, all Investment Funds are diversified, as defined under the 1940 Act. Investment Adviser/ Investment Fund Name Subadviser Investment Objective Fidelity ® VIP Index 500 Portfolio Investment Adviser : Seeks investment results that (Initial Class) Fidelity Management & Research correspond to the total return of Company common stocks publicly traded in Subadvisers : the United States, as represented by FMR Co., Inc; Geode Capital the S&P 500 ® . Management, LLC Fidelity ® VIP Money Market Investment Adviser : Seeks as high a level of current Portfolio (Initial Class) Fidelity Management & Research income as is consistent with Company preservation of capital and liquidity. Subadvisers : Fidelity Investments Money Management, Inc.; Fidelity International Investment Advisors; Fidelity International Investment Advisors (U.K.) Limited; Fidelity Research & Analysis Company; Fidelity Management & Research (U.K.) Inc. ING Balanced Portfolio (Class I) Investment Adviser : Seeks to maximize investment ING Investments, LLC return, consistent with reasonable Subadviser : safety of principal, by investing in a ING Investment Management Co. diversified portfolio of one or more of the following asset classes: stocks, bonds and cash equivalents, based on the judgment of the Portfolio's management, of which of those sectors or mix thereof offers the best investment prospects. ING Growth and Income Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common stock. ING Index Plus International Investment Adviser : Seeks to outperform the total return Equity Portfolio (Class S) ING Investments, LLC performance of the Morgan Stanley Subadviser : Capital International Europe ING Investment Management Australasia and Far East ® Index Advisors, B. V. (MSCI EAFE ® Index), while maintaining a market level of risk. 153400 Page 3 of 4 May 2009 Investment Adviser/ Investment Fund Name Subadviser Investment Objective ING International Index Investment Adviser : Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return of a widely ING Investment Management Co. accepted International Index. ING International Value Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. ING MidCap Opportunities Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. ING Pioneer High Yield Portfolio Investment Adviser: Seeks to maximize total return (Initial Class) Directed Services LLC through income and capital Subadviser: appreciation. Pioneer Investment Management, Inc. ING SmallCap Opportunities Investment Adviser: Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser: ING Investment Management Co. MORE INFORMATION IS AVAILABLE More information about the Investment Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Investment Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5050 Minot, ND 58702-5050 1-877-884-5050 153400 Page 4 of 4 May 2009
